Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 2-6 does not show any reference numbers correlating to what is shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “welding gun” and information processing structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0030 of applicant’s specification discloses “The first through hole allows the conductive rod 7 to pass through and is fixedly connected to the conductive rod 7”. Figure 1 shows conductive rod 7 connected to the current contact nozzle 10 (See Paragraph 0030 of applicant’s specification). Figure 1 also shows that the rod 7 . 
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
Paragraph 0031 of applicant’s specification discloses “An arc sound is received by the microphones 4 through the left and right sound transmission channels 2 from the megaphone 1, and transmitted to the information processing structure. After calculation of the information processing structure, the position of a welding torch on a weld and a deviation thereof are detected, which is convenient for adjusting the position of the welding wire”.  
Applicant’s specification disclose that the information processing structure is both a structure that can receive sound from the microphone through an electrical or a communication connection (Para. 0030-0031) and is a structure that can be calculated for adjusting the position of the welding wire (Para. 0031). Applicant’s specification does not define what the information processing structure is. Applicant’s specification does not disclose that the information processing structure is: a general-purpose computer, a special purpose computer programmed to perform an algorithm or an algorithm.   


The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an information processing structure in claim 1 is interpreted for a structure for information processing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the microphones are in electrical or communication connection with an information processing structure” in lines 8-10. Applicant’s specification discloses that “the microphones 4 are in electrical or communication connection with an information processing structure (See Para. 0030 of applicant’s specification)”. Applicant’s specification discloses that “An arc sound is received by the microphones 4 through the left and right sound transmission channels 2 from the megaphone 1, and transmitted to the information processing structure. After calculation of the information processing structure, the position of a welding torch on a weld and a deviation thereof are detected, which is convenient for adjusting the position of the welding wire (See Para. 0031 of applicant specification). 
Applicant’s specification disclose that the information processing structure is both: a structure that can receive sound from the microphone through an electrical or a communication connection (Para. 0030-0031); and is a structure that can be calculated for adjusting the position of the welding wire (Para. 0031). Thus, applicant’s specification does not disclose what the information processing structure is and how this structure can be a calculation?   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the microphones are in electrical or communication connection with an information processing structure" in lines 9-10.  It is unclear to the examiner, structural how is the information processing structure define? Based on applicant’s specification, the information processing structure is both electrically connectable and capable of being processed as data. Clarification is required. 

Claim 1 recites the limitation "the first through hole allows the conductive rod to pass through and is fixedly connected to the conductive rod; the current contact nozzle is fixedly connected to the conductive rod; …the conducive rod is connected with a welding gun; …a first end of the current contact nozzle extends into the first through hole and is fixedly connected to the conductive rod” in lines 4-5, 10 and 14-16. 
According to applicant’s specification and Figures discloses that the microphone holder 5 is provided with a first through hole in the center. The first through hole allows the conductive rod 7 to pass through and is fixedly connected to the conductive rod 7 (See paragraph 0030; Figure 1). Then, the remaining structure of the welding gun is connected to the conductive rod 7, and the welding wire is inserted into the current contact nozzle 10 (Para. 0031; Figure 1). 
It is unclear what is the structural relationship between the first through hole, welding gun, the current contact nozzle and the conductive rod? Applicant’s specification does not show how the connection between the conductive rod and the welding gun and the first through hole and the current contact nozzle. It appears that the 
The term “fixedly connected” in claim 1 is a relative term which renders the claim indefinite. The term “fixedly connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the scope of the term “fixedly connected” is since there is not example or degree given to be considered as fixedly connected (i.e. connected by screw, or bolt, adhesive or by welding).   
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rostek et al (DE 3333151 A) in view of Moerke (US 4,158,763 B1, hereinafter Moerke763’) and Erickson (US 2,177,769 B2).
With respect to claim 1, As best understood Rostek et al discloses of an integrated weld position detection device (Figure 1) based on a binaural effect, comprising a microphone M1 to M5 (i.e. acoustic pick-ups; Para. 0031-0032; Figure 1), a microphone holder 62 (i.e. retaining ring; Para. 0031), wherein holder 62 is provided with a first through hole in the center (i.e. retaining ring 62 surrounds the nozzle and pipe mouth 32c; Figure 1 and 3-4); the microphone holder 62 is internally provided with two accommodating cavities (i.e. since the sound sensor/recorders M1-M5 are within the retaining ring 62, the sound sensor/recorders are within cavities; Para. 0031; Figure 1); two microphones M1-M5 are respectively disposed inside the two accommodating cavities (Para 0031; Figure 1), and the microphones M1-M2 are in electrical or communication connection with an information processing structure 2 (i.e. control device; Para. 0028 and 0055-0056; Figure 1).
Rostek et al is silent regarding a megaphone, a conductive rod, and a current contact nozzle, the first through hole allows the conductive rod to pass through and is fixedly connected to the conductive rod; the current contact nozzle is fixedly connected to the conductive rod; the two accommodating cavities are symmetrically distributed on left and right sides of the microphone holder; the conductive rod is connected with a welding gun; the current contact nozzle is connected with a welding wire; the conductive rod has a gas guiding cavity, and a first end of the gas guiding cavity communicates with a gas outlet of the welding gun; a side wall of the conductive rod is provided with a second through hole; a first end of the current contact nozzle extends into the first through hole and is fixedly connected to the conductive rod; a second end of the current contact nozzle extends out of the first through hole, and the second end of the current 
	Moerke763’ teaches of a conductive rod 66, and a current contact nozzle 18, 108 the first through hole 16 (i.e. the hollow part of the nozzle 16; Figures 5, 8a) allows the conductive rod 66 to pass through and is fixedly connected to the conductive rod 18, 108 (Col. 8, lines 6-38; Figures 2-8a); the current contact nozzle 18, 108 is fixedly connected to the conductive rod 66 (Col. 8, lines 36-38; Figures 2, 5 and 8-8a); the conductive rod 66 is connected with a welding gun 10 (Col. 7, line 61 thru Col. 8, line 5; Figures 1-8a); the current contact nozzle 18, 108 is connected with a welding wire E (Col. 5, lines 19-25; Col. 8, lines 32-38; Figure 1); the conductive rod 66 has a gas guiding cavity 88, and a first end of the gas guiding cavity 88 communicates with a gas outlet 130 of the welding gun 10 (Col. 8, lines 14-18; Col. 9, lines 13-30; Figures 1-8a); a side wall of the conductive rod 66 is provided with a second through hole 100 (Col. 8, lines 18-30); a first end of the current contact nozzle 18, 108 extends into the first through hole 16 and is fixedly connected to the conductive rod 66 (Col. 9, lines 22-45; Figures 2-8a); a second end of the current contact nozzle 18, 108 extends out of the 
	Erickson discloses of a megaphone, the megaphone 18, 19 (i.e. loudspeaker which defined as an electronic megaphone) is provided with a third through hole 21 for accommodating the current contact nozzle (i.e. capable of accommodating a current contact nozzle (Page 3, Col. 1, lines 59-72); the megaphone 18, 19 is fixed on the microphone holder 16 (Page 3, Col. 1, lines 63-72); the megaphone 18, 19 is provided with at least two sound transmission channels (Page 3, Col. 1, lines 59-72); first ends of the two sound transmission channels communicate with the two accommodating cavities 21 respectively (Page 3, Col. 1, lines 59 thru Col. 2, lines 3); second ends of the two sound transmission channels extend to a surface of the megaphone 18, 19 and locate on left and right sides of the third through hole 21 (Page 3, Col. 1, lines 59-72; Figures 3-4); a protective gas (i.e. air pressure) can flow out of the megaphone 18, 19 (Page 4, Col. 1, lines 7-22; Figures 3-4). The advantage of combining Erickson in that of 
	Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Rostek et al in view of Moerke763’ in further view of Erickson, by adding to the microphone of microphone holder of the welding device as taught by Rostek et al, by incorporating the conductive rod and current contact nozzle to the welding device as taught by Moerke763’, and by further incorporating the megaphone and sectional cavity as taught by Erickson, thereby providing a new and useful system of communication, whereby acoustical feedback, which would otherwise prevent successful operation is practical eliminated.
	
	With respect to claim 2, As best understood Rostek, as applied to claim 1, discloses that the microphone holder 62 has a microphone cooling chamber (Para. 0025; Figure 1).

	With respect to claim 3, As best understood Rostek, as applied to claim 2, discloses that the microphone cooling chamber is a ring-sharped structure 7a. 7b and surrounds and outer side of the two accommodating cavities (Para. 0025, 0034-0035; Figures 1-2).

	With respect to claim 4, As best understood Rostek, as applied to claim 3, discloses that the microphone holder 62 is provided with a water inlet (Figure 2) and a 

	With respect to claim 6, As best understood Rostek, as applied to claim 1, does not disclose that the left and right sides inside the microphone holder 62 are respectively provided with a resonant cavity 61; the resonant cavity 61 is located between the accommodating cavity (i.e. since the sound sensor/recorders M1-M5 are within the retaining ring 62, the sound sensor/recorders are within cavities; Para. 0031; Figure 1) and the first end of the sound transmission channel, and the resonant cavity 61 is a hollow cavity (Para, 0031; Figures 1-2) .	

	With respect to claim 7, As best understood Rostek in view Moerke763’, as applied to claim 1, does not explicitly discloses that the megaphone has a structure shaped like a circular truncated cone, a larger end of the megaphone is fixedly connected to the microphone holder.
	Erickson discloses of a megaphone 18, 19 has a structure shaped like a circular truncated cone, a larger end of the megaphone 18, 19 is fixedly connected to the microphone holder 16 (Page 3, Col. 1, line 59 thru Col. 2, line 3; Figures 1-2). The advantage of combining Erickson in that of Rostek et al in view of Moerke763’ is that doing so would provide a new and useful system of communication, whereby acoustical feedback, which would otherwise prevent successful operation is practical eliminated.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Rostek et al in view of Moerke763’ in further view of Erickson, by adding to the microphone of microphone holder of the welding device as taught by Rostek et al in view of Moerke763’, and by further incorporating the megaphone and sectional cavity as taught by Erickson, thereby providing a new and useful system of communication, whereby acoustical feedback, which would otherwise prevent successful operation is practical eliminated.

	With respect to claim 8, As best understood Rostek, as applied to claim 1, discloses that an inner wall of the accommodating cavity is provided with an insulating layer (i.e. argon gas is protective; Para. 0025 and 0034; Figures 1-2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rostek et al (DE 3333151 A) in view of Moerke (US 4,158,763 B1, hereinafter Moerke763’) and Erickson (US 2,177,769 B2) as applied to claim 4 above, and further in view of Moerke (US 4,600,824 A, hereinafter Moerke824’).
With respect to claim 5, As best understood Rostek et al in view of Moerke763’ and Erickson, as applied to claim 4, discloses of a water inlet structure (Figures 1-2) comprises a water inlet tube KW, and the water outlet structure KW comprises a water outlet tube; the water inlet and the water outlet are respectively fixed to the microphone holder 62 by a fastener (Figure 1-2). 
	Rostek et al in view of Moerke763’ and Erickson fails to disclose a water inlet structure comprises a first gland and a water inlet tube, and the water outlet 
	Moerke824’ teaches of a water inlet structure 264 comprises a first gland 268 and a water inlet tube 258, and the water outlet structure 265 comprises a second gland 268 and a water outlet tube 254 (Col. 13, lines 23-48; Figure 18); the first gland 268 and the second gland 268 are respectively provided with a threaded hole 269 at a position corresponding to the water inlet 264 and the water outlet 265 (Col. 13, lines 23-48; Figure 18); the water inlet tube 258 and the water outlet tube 254 are respectively connected with the threaded hole 269 through a threaded tube joint 266, 266a (Col. 13, lines 23-48; Figure 18). The advantage of combining Moerke824’ in that of Rostek et al in view of Moerke763’ and Erickson is that doing so would provide a docking assembly 
which permits ready mounting and demounting of a welding gun assembly at the 
welding station without spillage of cooling fluid.
	Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Rostek et al in view of Moerke 763’ and Erickson in further view of Moerke824’, by adding to the microphone holder of the welding device as taught by Rostek et al in view of Moerke763’ and Erickson, and by further incorporating the water gland and tubing as taught by Moerke763’, thereby .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magori (US 4,650,958), Nakajima et al (US 4,943,701) and Kverneland et al (WO 81/01676 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        03/04/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761